Citation Nr: 0805879	
Decision Date: 02/21/08    Archive Date: 03/03/08

DOCKET NO.  06-39 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
type 2, claimed to be a result of herbicide exposure.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a heart condition, 
to include arteriosclerosis and endocarditis.

4.  Entitlement to service connection for a kidney disorder, 
to include end stage renal disease.

5.  Entitlement to service connection for arthritis.

6.  Entitlement to service connection for hearing loss.

7.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION


The veteran served on active military duty from June 1966 to 
April 1968.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the veteran's claims for 
service connection.  The veteran disagreed and timely 
appealed.  

In November 2007, the veteran and his representative 
presented evidence and testimony in support of the veteran's 
claim at a video conference hearing before the undersigned 
Veterans Law Judge (VLJ).  A transcript of that hearing has 
been associated with the veteran's VA claims folder.

Issues not on appeal

The veteran's August 2002 claim included claims other than 
those addressed above, including entitlement to service 
connection for anemia, muscular atrophy, brain thrombosis, 
night sweats, sleep disorder, and acid reflux, none of which 
were included in the veteran's December 2004 notice of 
disagreement (NOD).  
The issues which were not raised in the veteran's NOD are not 
in appellate status and will be addressed no further herein.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].


FINDINGS OF FACT

1.  A preponderance of the medical and other evidence of 
record supports a conclusion that the veteran's current 
diabetes mellitus type-2 condition is unrelated to his 
military service.

2.  A preponderance of the medical and other evidence of 
record supports a conclusion that the veteran's current 
hypertension is unrelated to his military service.

3.  A preponderance of the medical and other evidence of 
record supports a conclusion that the veteran's current heart 
condition is unrelated to his military service.

4.  A preponderance of the medical and other evidence of 
record supports a conclusion that the veteran's current 
kidney disorder to his military service.

5.  A preponderance of the medical and other evidence of 
record supports a conclusion that the veteran's current 
arthritis is unrelated to his military service.

6.  A preponderance of the medical and other evidence of 
record supports a conclusion that the veteran's current 
hearing loss is unrelated to his military service.

7.  A preponderance of the medical and other evidence of 
record supports a conclusion that the veteran's current 
tinnitus is unrelated to his military service.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for diabetes mellitus 
type 2, claimed to be a result of herbicide exposure, is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113,1116 (West 2002); 
38 U.S.C.A. §§ 3.303, 3.307, 3.309 (2007).

2.  Entitlement to service connection for hypertension is not 
warranted.  38 U.S.C.A. § 1110 (West 2002); 38 U.S.C.A. 
§ 3.303 (2007).

3.  Entitlement to service connection for a heart condition, 
to include arteriosclerosis and endocarditis, is not 
warranted.  38 U.S.C.A. § 1110 (West 2002); 38 U.S.C.A. 
§ 3.303 (2007).

4.  Entitlement to service connection for a kidney disorder 
to include end state renal disease, is not warranted.  
38 U.S.C.A. § 1110 (West 2002); 38 U.S.C.A. § 3.303 (2007).

5.  Entitlement to service connection for arthritis is not 
warranted.  38 U.S.C.A. § 1110 (West 2002); 38 U.S.C.A. 
§ 3.303 (2007).

6.  Entitlement to service connection for hearing loss is not 
warranted.  38 U.S.C.A. § 1110 (West 2002); 38 U.S.C.A. 
§§ 3.303, 3.385 (2007).

7.  Entitlement to service connection for tinnitus is not 
warranted.  38 U.S.C.A. § 1110 (West 2002); 38 U.S.C.A. 
§ 3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that during service, while serving on 
patrols near the demilitarized zone (DMZ) in South Korea, he 
was exposed to Agent Orange or similar herbicides.  He 
essentially claims that his diabetes condition resulted from 
that exposure.  He also generally contends that his claimed 
hypertension, heart condition, kidney disorder, arthritis, 
hearing loss and tinnitus began during service.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issues on appeal will then 
be analyzed and a decision rendered.  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the VCAA which enhanced 
VA's duty to notify a claimant about the information and 
evidence necessary to substantiate claims for VA benefits.  
The VCAA also redefined VA's obligations with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2006).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues on appeal.  

The veteran was informed of the VCAA in letters from the RO 
dated March 2003, March 2006 and June 2007.  

The veteran was told that in order to established service 
connection, the evidence must show three things:

An injury in military service or a disease that 
began in or was made worse during military service, 
or an event in service causing injury or disease.

A current physical or mental disability.

A relationship between your current disability and 
an injury, disease, or event in service.

See page 2 of the March 11, 2003 VCAA letter.

The veteran was also informed of the typical kinds of 
evidence that could be used to support his claims, such as 
medical records, a statement from his doctor, his own 
statements and statements of others who could observe his 
symptoms.  This notice satisfies the obligation to inform a 
claimant of the evidence required to substantiate a claim. 

The veteran was informed that VA would provide a medical 
examination if it was deemed necessary to substantiate his 
claim, and that VA would obtain records such as records held 
by Federal agencies, including service records and VA medical 
records, employment records, and private medical records so 
long as she provided sufficient information to allow VA to 
obtain them.

May 2007 VCAA letter also told the veteran to inform VA if he 
had any additional information or evidence in support of his 
claim.  See the May 29, 2007 VCAA letter, page 4:  "If there 
is any other evidence or information that you think will 
support your claim, please let us know. If you have any 
evidence in your possession that pertains to your claim, 
please send it to us." In essence, the veteran was asked to 
"give us everything you've got", in compliance with 38 C.F.R. 
§ 3.159(b)(1).  
See Pelegrini v. Principi, 17 Vet. App. 412 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  

Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  Therefore, upon receipt of an application for 
service connection, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Board observes that the veteran was specifically informed 
of Dingess v. Nicholson in a March 2006 letter.  In any 
event, because the veteran's claims are being denied elements 
(4) and (5) remain moot.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  Specifically, the RO has obtained the 
veteran's service medical records, excerpts from his service 
personnel records, private medical records and VA medical 
records from several VA medical centers.  

In a November 2006 statement, the veteran complained that he 
never received a VA medical compensation and pension 
examination.  Under McLendon v. Nicholson, 
20 Vet. App. 79 (2006), VA must provide a VA medical 
examination in service connection claims when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) evidence establishing 
that an event, injury, or disease occurred in service; (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service; and (4) insufficient competent medical evidence on 
file for VA to make a decision on the claim.

In this case, although there is sufficient competent medical 
evidence in file regarding current disability with respect to 
the claims for diabetes, hypertension, a heart condition, and 
a renal disorder, as discussed in detail below, there is no 
evidence of in-service disease or injury.  Moreover, with 
regard to the claim for arthritis, there is no evidence of 
any current disability, and no evidence of any in-service 
injury or disease related to arthritis.  With respect to the 
claims for hearing loss and tinnitus, there is no evidence of 
a current diagnosis of hearing loss or tinnitus.  Thus, 
various elements are lacking.  The Board therefore finds that 
remand for a medical examination or opinion is not necessary.

The Board therefore finds that under the circumstances of 
this case, VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).   As noted in the Introduction, the veteran and his 
representative presented evidence and argument in support of 
his claim at a video hearing before the undersigned VLJ.  

Accordingly, the Board will proceed to a decision on the 
merits.  

1.  Entitlement to service connection for diabetes mellitus 
type 2, claimed to be a result of herbicide exposure.

Relevant law and regulations

Service connection - in general 

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including diabetes 
mellitus, when manifested to a compensable degree within the 
initial post-service year.  See 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection - Agent Orange exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  See 38 U.S.C.A. § 1116(f) 
(West 2002), 38 C.F.R. § 3.307(6)(iii) (2007).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain listed diseases 
shall be service connected. Those diseases include Type 2 
diabetes mellitus.  See 38 U.S.C.A. § 1116 (West 2002), 
38 C.F.R. § 3.309(e) (2007).

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability, the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  See Combee v. Brown, 24 F.3d 
1039, 1043-44 (Fed.Cir. 1994).  As such, the Board must not 
only determine whether the veteran has a disability which is 
recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam, (see 
38 C.F.R. § 3.309(e), but also must determine whether his 
current disability is the result of active service under 
38 U.S.C.A. § 1110 (West 2002) and 38 C.F.R. § 3.303(d) 
(2007).
 
Analysis

As indicated above, to establish service connection for the 
claimed disorders, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  The Board will examine each element in 
turn.

With regard to element (1), the Board notes that the veteran 
was diagnosed with diabetes mellitus type 2 in a December 
1995 medical report by Dr. K.H., M.D.  Thus, element (1) is 
satisfied.

With regard to element (2), in-service disease or injury, the 
Board will separately address disease and injury.  

With respect to in-service disease, there is no evidence of 
diabetes mellitus in service.  Nor is there any competent 
medical evidence of the manifestation of diabetes mellitus 
within the one year presumptive period after service.  
Diabetes mellitus was initially diagnosed several decades 
after the veteran left service.  

The veteran testified at the November 2007 hearing that he 
could obtain records which would demonstrate he had diabetes 
symptoms within the one year presumptive period after service 
found in 38 C.F.R. § 3.309(a).  A 60 day period was provided 
for the veteran to obtain and provide those records.  The 
evidence indicates that he has not provided any records since 
the November hearing, a period exceeding 60 days.  

In short, the evidence objective evidence of record reveals 
that the veteran's diabetes mellitus was initially diagnosed 
almost three decades after he left military service.  There 
is no record which corroborates the veteran's testimony that 
he saw a doctor about diabetes, within "about six months" 
of his discharge.  See the hearing transcript at pages 3-6.  

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998).  Indeed, in Jefferson v. 
Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the United 
States Court of Appeals for the Federal Circuit, citing 
Madden, recognized that the Board had inherent fact-finding 
ability.    

In this case, Board finds the veteran's statements concerning 
the existence of diabetes mellitus shortly after his 
discharge from service to be implausible.   
There is no medical evidence to that effect.  See Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) [the 
definition of evidence encompasses "negative evidence" which 
tends to disprove the existence of an alleged fact, i.e., the 
lack of evidence is itself evidence].

Thus, the Board finds that there is no probative evidence 
that the veteran incurred diabetes during service or within 
the one year period after service.

With respect to injury, the veteran's contention is that he 
was exposed to Agent Orange in Korea.  

As stated above, a veteran who served in Vietnam enjoys the 
presumption of exposure to herbicide agents afforded in 
38 U.S.C.A. § 1116(f) (West 2002) and 38 C.F.R. 
§ 3.307(6)(iii) (2007).  However, the veteran's service 
records indicate that he never served in Vietnam, and the 
veteran has never contended that he did.  Rather, the 
veteran's record shows that he was an infantry soldier who 
served in South Korea with the First Battalion, Ninth 
Infantry Regiment.  


The veteran's contention is that he was exposed to herbicides 
while on patrols in the DMZ.  He testified that at an 
unspecified time and location he saw an aircraft spraying 
along the DMZ.  He also testified that he observed South 
Korean soldiers or civilians spraying along the DMZ what he 
contends was Agent Orange in the DMZ.  See hearing transcript 
at page 15.  However, a review of the record reveals there is 
no evidence to substantiate the veteran's recent statements 
that he was exposed to Agent Orange during service.

The RO sought information from the Department of Defense 
(DOD) pertaining to whether DOD records indicated the veteran 
had been exposed to herbicides.  The June 2003 response 
states that there are "no records of exposure to 
herbicides."  
The record includes an undated note to the file stating that 
the RO received information from the Department of Defense 
(DOD) that Agent Orange was sprayed along the Korean DMZ 
during the period between April 1968 and July 1969.  That 
note indicates that personnel who served with the Army unit 
the veteran served with were exposed to Agent Orange.  
However, and crucially, the veteran's service personnel 
records and his DD 214 establish that the veteran left Korea 
on December 9, 1967, well before the period when DOD stated 
that Agent Orange was used in the DMZ.  

There is not a scintilla of objective evidence which suggests 
that the veteran was ever exposed to Agent Orange.  Indeed, 
the veteran did not clearly state how he knew he was exposed 
to Agent Orange.  The veteran's vague, self-serving and 
unsupported statement that he was exposed to Agent Orange is 
not credible.  
See Cartright v. Derwinski, 2 Vet.App. 24, 25 (1991) 
[interest may affect the credibility of testimony]  

For the reasons stated above, the Board finds that element 
(2) is not satisfied, and the claim fails on that basis 
alone.  

With respect to element (3), there is no competent medical 
evidence of a nexus between the veteran's diabetes and his 
service.  In the absence of any objectively identified 
disease or injury in service, medical nexus would be an 
impossibility.
  
To the extent that the veteran himself contends his diabetes 
is related to his military service, it is well established 
that lay persons without medical training, such as the 
veteran, are not competent to attribute symptoms to a 
particular cause.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].

In summary, for the reasons and bases stated above, the Board 
finds that entitlement to service connection for diabetes 
mellitus type 2 is not warranted.  The benefit sought on 
appeal is accordingly denied.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a heart condition, 
to include arteriosclerosis and endocarditis.

4.  Entitlement to service connection for a kidney disorder, 
to include end stage renal disease.

5.  Entitlement to service connection for arthritis.

For the sake of economy, the Board will address these four 
issues together.

Relevant law and regulations

The relevant law and regulations generally regarding service 
connection in general have been stated above and will not be 
repeated.  The law and regulations pertaining to the one year 
presumptive period after service apply to arthritis and to 
cardiovascular-renal disease.



Current disability

In order to be considered for service connection, a claimant 
must first have a disability.  In Brammer v. Derwinski, 3 
Vet. App. 223 (1992), the Court noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in a disability.  See also Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992) [service connection may not be granted unless 
a current disability exists].  A "current disability" means a 
disability shown by competent medical evidence to exist.  See 
Chelte v. Brown, 10 Vet. App. 268 (1997).

Analysis

With respect to Hickson element (1), current disability, the 
record contains a March 2003 VA examination report stating a 
diagnosis of chronic renal insufficiency and nephritic 
syndrome; coronary artery disease status post coronary artery 
bypass graft times five vessels; and hypertension.  Element 
(1) is met as to those three issues.

The record does not contain a diagnosis of arthritis.  The 
medical record does include a single notation indicating that 
the veteran claimed he had arthritis, but arthritis was never 
diagnosed.  The veteran's own statements, even if contained 
in medical records, do not constitute competent medical 
evidence establishing the existence of the claimed 
disabilities.  See Moreau v. Brown, 9 Vet. App. 389, 395-396 
(1996); Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
[generally observing that an opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described].  

Because the competent medical evidence indicates the veteran 
does not suffer from arthritis, the first Hickson element is 
not met, and service connection is not warranted on that 
basis alone.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
[service connection cannot be granted if the claimed 
disability does not exist].

Moving to element (2), in-service disease or injury, the 
veteran did not specifically state that he had any injury or 
disease during service which caused or led to his current 
conditions, and the service medical records do not so 
demonstrate.  Rather, he has asserted (as he did with 
diabetes mellitus, discussed above) that he had the 
conditions within "about six months" of being discharged, 
i.e., within the one-year post-discharge presumptive period 
found in 38 C.F.R. § 3.309(a).  There are, however, no 
objective medical records which indicate that the veteran had 
any of these claimed conditions for many decades after 
service.  The Board finds that the objective medical records, 
indicating that symptoms related to the claimed conditions 
were first manifested about 30 years after discharge, 
outweigh the veteran's recent statements concerning the onset 
of heart disease, hypertension and renal disorders.  See 
Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous 
evidence has greater probative value than history as reported 
by the veteran]; see also Forshey, supra.

The Board therefore finds there is no evidence of any in-
service incurrence any of the four claimed disabilities, to 
include within the one year presumptive period after service.  
Thus, the four claims all fail on that basis.

Concerning the final element, medical nexus, in the absence 
of either or both current disability and in-service disease 
or injury, it stands to reason that there can be no medical 
nexus.  Indeed, there is no medical nexus opinion of record.  
Thus, the claims fail on that basis as well.

In so concluding, the Board finds that the circumstances here 
presented differ from those found in Charles v. Principi, 16 
Vet. App. 370 (2002), in which the Court held that VA erred 
in failing to obtain a medical nexus opinion where evidence 
showed in-service trauma and a current diagnosis of a claimed 
disability.  Significantly, with respect to these claimed 
disabilities there is no evidence either of a current 
disability, in-service disease or injury, or both.

The Board also observes that despite receiving ample notice 
the March 2003 VCAA letter as to the requirements of service 
connection, the veteran did not submit evidence of a current 
disability and/or in-service disease or injury, including 
within the one year presumptive period after service.  See 
38 U.S.C.A. § 5107(a) (West 2002) [it is a claimant's 
responsibility to support a claim of entitlement to VA 
benefits].  

In conclusion, for the reasons and bases stated above, the 
Board finds that a preponderance of the evidence is against 
the veteran's claims of entitlement to service connection for 
hypertension, a heart condition, a kidney disorder and 
arthritis.  Service connection therefor is accordingly 
denied.

6.  Entitlement to service connection for hearing loss.

7.  Entitlement to service connection for tinnitus.

Because these two issues involve the application of similar 
law to virtually identical facts, the Board will address the 
issues together.

Relevant law and regulations

The relevant law and regulations generally regarding service 
connection in general have been stated above and will not be 
repeated.

Service connection -- hearing loss

For certain chronic disorders, including sensorineural 
hearing loss, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993). 

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2007).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).

When audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service. See Hensley, 
supra.  

Analysis

The veteran contends that he was exposed to the loud noises 
during service, and that such noise caused tinnitus and 
hearing loss.  

As noted above, in order to establish service connection for 
the claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

With regard to element (1), the record does not include a 
current diagnosis of hearing loss or tinnitus.  

To the extent that the veteran claims he has hearing loss and 
tinnitus, the Board notes that as a lay witness he is 
competent to describe his own symptoms; however, he is not 
competent to provide a medical diagnosis that the symptoms he 
claims to be experiencing are resultant from any particular 
medical condition.  See Espiritu, supra; see also Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999) [symptoms, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted].  

As has been discussed above, in the absence of a current 
disability, service connection may not be granted.  See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection 
cannot be granted if the claimed disability does not exist].

For those reasons, the Board finds that the record evidence 
is lacking with regard to element (1), and the claim fails on 
that basis alone.
 
For the sake of completeness, the Board will briefly address 
the remaining two Hickson elements.  See Luallen v. Brown, 8 
Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. 
App. 91, 92 (1995) [the Board has the fundamental authority 
to decide a claim in the alternative].

With regard to element (2), the Board finds that the 
veteran's claim of an injury in service is credible; the 
veteran's statements of exposure to the noise of the 
discharge of an M-60 machine gun are corroborated by the 
veteran's service record which indicates the veteran was an 
infantry soldier and an M-60 gunner.  

With regard to element (3), in the absence of a diagnosed 
disability, it follows that there can be no nexus.  Indeed, 
there is of record no medical nexus opinion.

In summary, for reasons and bases expressed above, the board 
concludes that a preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
hearing loss and tinnitus.  The benefits sought on appeal are 
therefore denied.




ORDER

Entitlement to service connection for diabetes mellitus type 
2, claimed to be a result of herbicide exposure, is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a heart condition is 
denied.

Entitlement to service connection for a kidney disorder is 
denied.

Entitlement to service connection for arthritis is denied.

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for for tinnitus is denied.




____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


